OPINION — AG — **** DISTRICT JUDGES — OFFICE SPACE **** UNDER THE PROVISIONS OF 20 Ohio St. 1968 Supp., 91.1 [20-91.1], THE TERM DISTRICT JUDGE SHOULD BE SUBSTITUTED FOR THE TERM COUNTY JUDGE IN 19 Ohio St. 1961 401 [19-401]. SINCE THE TERM DISTRICT JUDGE IN THE OKLAHOMA STATUTES INCLUDES ASSOCIATE DISTRICT JUDGES AND SPECIAL JUDGES, THE BOARD OF COUNTY COMMISSIONERS IS REQUIRED TO PROVIDE OFFICE SPACE FOR THE ASSOCIATE DISTRICT JUDGE, SPECIAL JUDGE AND THEIR COURT REPORTER. CITE: 20 Ohio St. 1968 Supp., 91.3 [20-91.3] (TIM LEONARD)